DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 1/29/2022 has been entered and made of record.  

Examiner’s Note – Potential Consideration as Abstract Idea
While the instant application presents mathematical equations, the instant claims are implemented as a practical application where security mitigation strategies are applied to the computer systems.  

Response to Amendment/Remarks
In the response filed Claim 1 was amended.  Claim 4 was canceled.  Claims 1-3 were presented for examination.  

Applicants’ amendments/remarks regarding rejections under 35 USC 112(b) to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art of record.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-3 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a method to select a security threat mitigation strategy.  Various examples have been found in the art describe aspects of the claimed invention.  Chen et al. (US 2009/0077666 A1) Fig. 3, 6, ¶ 86 and ¶ 97 depict and describe a method and algorithm which uses a numerical approach to determine a threat level and remediation technique.  
Chen does not, but in related art, Crabtree et al. (US 2021/0297443 A1) ¶ 83 teaches a machine learning based approach to selecting vulnerability patches.
Chen in view of Crabtree does not, but in related art, Humphrey et al. (US 2019/0260764 A1) ¶ 5 and ¶ 120 teaches a threat mitigation system which utilizes deep learning of threat characteristics to determine an appropriate response.
However, none of the cited prior art teaches the limitations of table 1, and equations 2 and 4 as represented in the independent claim.
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on 



/STEPHEN GUNDRY/
Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435